DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (U.S. Application Publication No. 2011/0056960) in view of Brussee (U.S. Patent No. 3,282,757).
Regarding claim 1, Blanc discloses a container (1) made of composite material to contain a pressurized fluid, the container comprising a tubular member (6, 7, 8) having a wall with ends, two tips (3, 4) respectively inserted into the ends of the tubular member, the two tips terminating with ends, and a circumferential layer (15) formed of resin-
Blanc fails to specifically teach the fibers of the longitudinal layer are arranged in parallel, the parallel fibers being oriented in the direction of the longitudinal axis of the plastic tube, and wherein the wound fibers of the circumferential layer having a path formed of a series of turns, each turn extending in a plane substantially perpendicular to the axis of the tubular member.
Brussee teaches that it is known in the art to arrange fibers in parallel and oriented in a longitudinal direction (Fig. 3), and that it is known on the art to manufacture a circumferential layer (30) having a path formed of a series of turns, each turn extending in a plane substantially perpendicular to the axis of the tubular member (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the fibers longitudinally in parallel and circumferentially, as taught by Brussee, in order to adjust how the fibers were applied since such a modification would be the use of a known technique on a known device to achieve a predictable result.
Regarding claims 3-7, 18 and 20, the modified container of Blanc teaches wherein the tubular member is cylindrical in shape (Blanc, Fig. 2), wherein the two tips are formed of metal or of a composite material (Blanc, par. 42), wherein the shape of said section of each of the tips, having a shape which becomes thinner towards the .

Claims 2, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc and Brussee in view of Kleber et al. (U.S. Application Publication No. 2012/0000916).
The modified container of Blanc teaches all the claimed limitations as show above but fails to teach wherein ends of the wall of the tubular member are denticulate so as to each have a row of tabs, the tabs being folded against the tips so as to form the narrowings.
Kleber teaches that it is known in the art to manufacture a tubular member with ends that are denticulate so as to each have a row of tabs, the tabs being folded down to form narrowings (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tubular member with tabs, as taught by Kleber, in order to make it easier to narrow the member.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc and Brussee in view of Grover et al. (U.S. Patent No. 4,369,894).
The modified container of Blanc teaches all the claimed limitations as show above but fails to teach a thermoplastic layer being over-molded on each of the tips.
Grover teaches that it is known in the art to over-mold a rubber layer (22) on tip members of a container (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tips with an over-molded layer, as taught by Grover, in order to improve the seal between components. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the rubber as a thermoplastic elastomer, since the material would function the same and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc and Brussee in view of Benton (U.S. Patent No. 4,685,589).
The modified container of Blanc teaches all the claimed limitations as show above but fails to teach at least one inner ring associated with a protruding conduit extending out of the container, and adapted to receive a pressure relief device.
Benton teaches that it is known in the art to manufacture a with a container having at least one inner ring (42) associated with a protruding conduit (22) extending out of the container, and adapted to receive a pressure relief device (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured container with a ring and conduit, so that the container could be attached to additional devices.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Blanc teaches that circumferential fibers can be placed over the entirety of a structure and Brussee teaches that the circumferential fibers can be perpendicular to an axis of the container. When one of ordinary skill in the art looked at these teaches together they would arrive at the invention as currently claimed. The fact that the reference individually recite different structures does not take away from the combination. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733